                 Case 3:19-cv-05835-RS Document 11 Filed 11/20/19 Page 1 of 1




 1   Tyson K. Hottinger (CA State Bar No. 253221)
         email: thottinger@mabr.com
 2   Kirk R. Harris (pro hac vice application pending)
 3       email: kharris@mabr.com
     Michael J. Howell (pro hac vice application pending)
 4       email: mhowell@mabr.com
 5   MASCHOFF BRENNAN
     111 South Main Street, Suite 600
 6   Salt Lake City, Utah 84111
     Telephone: (801) 297-1850
 7   Facsimile: (435) 252-1361
 8   Attorneys for Plaintiff ARRAY TECHNOLOGIES, INC.
 9                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11   ARRAY TECHNOLOGIES, INC., a New
12   Mexico corporation,
                                                          NOTICE OF VOLUNTARY DISMISSAL
13                          Plaintiff,                      PURSUANT TO FRCP 41(a)(1)(A)
            v.
14                                                                 Civil Action No. 3:19-cv-5835

     NEXTRACKER, INC., a Delaware corporation;                         Judge Richard Seeborg
15
     FLEX LTD., a corporation; and DANIEL S.
16   SHUGAR, an individual,

17                          Defendants.

18          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A),

19   Plaintiff Array Technologies, Inc. hereby dismisses all claims in this action as to all defendants.

20

21   DATED: November 20, 2019
                                                   Tyson K. Hottinger
22                                                 Kirk R. Harris
23                                                 Michael J. Howell
                                                   MASCHOFF BRENNAN
24
                                                   By: /s/ Tyson K. Hottinger
25
                                                   Attorneys for Plaintiff
26                                                 ARRAY TECHNOLOGIES, INC.
27

28
                                                      1
